Citation Nr: 1603717	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-19 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

4.  Entitlement to an initial disability rating in excess of 30 percent from March 20, 2008, for ischemic heart disease (IHD), and a disability rating in excess of 60 percent from May 13, 2008. 

5.  Entitlement to a disability rating in excess of 50 percent for PTSD.

6.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1971.  The Board notes that from January 1971 to August 1973, the Veteran had active duty that was dishonorable for VA purposes.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for sleep apnea, erectile dysfunction, hypertension, and entitlement to increased ratings for IHD and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus qualifies for a disability rating of 20 percent, which requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, but not regulation of activities.  Throughout the pendency of the appeal, the Veteran's diabetes has not required insulin or regulation of activities.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claim for diabetes mellitus arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, a VCAA notice letter was sent to the Veteran in May 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in May 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to evaluate his diabetes mellitus in April 2014.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2015). Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In this case, the rating decision on appeal was the initial rating decision granting service connection for the disability at issue and assigning a 20 percent evaluation.  Therefore, separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Pertinent law provides that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). The use of manifestations not resulting from service-connected disease or injury is to be avoided.  38 C.F.R. § 4.14 (2015).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran contends that his diabetes mellitus is more severe than the initial 20 percent rating awarded.  The Board has determined that the preponderance of the evidence is against the Veteran's claim and a disability rating in excess of 20 percent is not warranted.

Under the provisions for rating Diagnostic Code 7913, Diabetes mellitus, a 20 percent rating is assigned when the veteran requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

A 40 percent rating is assigned when the veteran requires insulin, restricted diet, and regulation of activities.  Id.  

A 60 percent rating is assigned when the veteran requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent rating is assigned when the veteran requires more than only daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating or higher under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Id.

VA treatment records from February 2011 showed that the Veteran was diagnosed with diabetes mellitus type II.  These treatment records noted that he was put on a restricted diet to manage the disease and that he was prescribed an oral hypoglycemic agent to reduce his blood sugar levels.

In an April 2014 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with diabetes mellitus type II.  The VA examiner noted that the Veteran was prescribed oral hypoglycemic agents, but not insulin.  The Veteran did not require regulation of his activities as part of his medical management of diabetes.  The examiner further noted that the Veteran visited his diabetic care provided less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  

The Veteran had zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past twelve months.  He had no progressive intentional weight loss attributed to his diabetes and no progressive loss of strength attributed to his diabetes.  The Veteran had no diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, or diabetic retinopathy.  

The VA examiner noted that the Veteran's diabetes symptoms started in 2010 and his condition had stayed the same.  He had no change in weight due to diabetes.  The examiner reported that the Veteran was well developed, well nourished, and in no acute distress.  There were no signs of malaise; Funduscopic examination of the right and left eye were within normal limits, there was no evidence of rashes or lesions, the Veteran had normal gross inspection of chest and lungs, and there was no evidence of tenderness on palpation.  His breath sounds were symmetric; He had no rhonchi, rales, or wheezes.  The Veteran's expiratory phase was within normal limits.  There was no evidence of murmurs or gallops.  The VA examiner noted that there had been no change in the Veteran's condition or diagnosis.

The Board has not overlooked the lay statements with regard to the severity of the Veteran's diabetes mellitus type II.  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran has not been shown to have.  Accordingly, while the Board has considered the lay assertions that the Veteran's diabetes symptoms are more severe to be competent and probative, the objective medical findings and opinion provided by April 2014 VA examiner have been accorded the most probative weight.  This evidence was prepared by neutral medical professionals, and such evidence demonstrates that the currently assigned ratings are warranted for the Veteran's disability and no higher evaluation is appropriate.

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's diabetes mellitus type II most closely approximates the criteria for a 20 percent disability rating throughout the rating period on appeal.  38 C.F.R. § 4.7 (2015).

The Veteran met the requirement for a restricted diet, or; oral hypoglycemic agent and restricted diet which corresponds to a disability rating of 20 percent.  38 C.F.R. § 4.119 (Diagnostic Code 7913) (2015).  However, while a 20 percent rating is warranted, the Veteran's diabetes mellitus type II does not rise to the severity required for a 40 percent or higher rating at any time during the rating period on appeal.  In this regard, the Board finds it significant that the record is devoid of evidence of the requirement of prescribed insulin or regulation of activities.  Id.

Staged ratings have been considered.  The evidence of the Veteran's service-connected diabetes mellitus type II does not meet a rating in excess of 20 percent.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected diabetes mellitus type II.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's diabetes symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 20 percent rating assigned herein.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from diabetes with the pertinent schedular criteria does not show that his service-connected diabetes presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's diabetes mellitus.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

As the Veteran was granted TDIU in a March 2015 rating decision, effective November 14, 2011, the matter of a TDIU is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 3.321(b)(1) (2013).

ORDER

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

Concerning the issues of entitlement to service connection for sleep apnea, erectile dysfunction, and hypertension, the Board notes that the Veteran has never received C&P examinations to determine if these disabilities are etiologically related to active service, to include as due to his already service-connected PTSD.  The Board notes that treatment records from Puget Sound VAMC, dated October 2008 and May 2009, indicated that the Veteran was diagnosed with sleep apnea.  

Additionally, in a May 2009 letter, D. P. B., A.R.N.P. at the Puget Sound VAMC, wrote that the Veteran's poor sleep could be related to his service-connected PTSD.  She wrote that sleep apnea was known to be linked to hypertension and cardiac disease and that elevated adrenalin levels often occurring during PTSD flashbacks and nightmares could also worsen cardiac symptoms.  A remand is necessary to determine if the Veteran's sleep apnea is etiologically related to his active service, to include as due to his service-connected PTSD.

Furthermore, Puget Sound VAMC records noted that the Veteran was diagnosed with erectile dysfunction and hypertension.  No attempts were ever made to determine if these disabilities were related to the Veteran's active service, or secondarily related to the Veteran's PTSD.  A remand is necessary to determine if the Veteran's erectile dysfunction and hypertension are etiologically related to his active service, to include as due to his service-connected PTSD.

Concerning the issues of increased ratings for IHD and PTSD, the Board notes that the Veteran disagreed with the 60 percent rating for IHD and 50 percent rating for PTSD, assigned in the June 2011 rating decision.  The Board further notes that the most recent C&P examinations the Veteran had to evaluate his IHD and PTSD were in 2010.  As such, new examinations are necessary to determine the current nature, extent, and severity of the Veteran's service-connected IHD and PTSD.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for sleep apnea, erectile dysfunction, and hypertension, as well as for his service-connected IHD and PTSD.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After obtaining any additional records to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of any current diagnosis of sleep apnea.  The claims folder and a copy of this remand should be made available to the examiner for review.  The examiner must indicate that the claims folder was reviewed.  


The examiner is requested to comment on:

a. Whether it is at least as likely as not (50 percent probability or greater) that the current sleep apnea had its onset in service, or is otherwise related to service.  

b. Additionally, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or chronically aggravated by his service-connected disabilities, to include IHD, PTSD, and diabetes mellitus type II.  In making this determination, the examiner should comment on the May 2009 letter from D. B. P. linking sleep apnea to PTSD.

4. The Veteran should be afforded a VA examination to determine the nature and etiology of any current diagnosis of erectile dysfunction.  The claims folder and a copy of this remand should be made available to the examiner for review.  The examiner must indicate that the claims folder was reviewed.  

The examiner is requested to comment on:

a. Whether it is at least as likely as not (50 percent probability or greater) that the current erectile dysfunction had its onset in service, or is otherwise related to service.

b. Additionally, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused or chronically aggravated by his service-connected disabilities, to include IHD, PTSD, and diabetes mellitus type II.

5. Forward the Veteran's claims file to an appropriate VA specialist for an opinion regarding the etiology of the Veteran's hypertension.  The claims folder must be made available for review in connection with this examination.  A notation to the effect that this record review took place should be included in the report.

a. The examiner should then provide an opinion on whether it is as least as likely as not (50 percent probability or greater) that the Veteran's post-service hypertension was caused by or related to his active service.

b. The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's post-service high blood pressure and hypertension was caused or aggravated by exposure to herbicide agents.

c. Additionally, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's post-service high blood pressure and hypertension was caused or chronically aggravated by his service-connected disabilities, to include IHD, PTSD, and diabetes mellitus type II.


6. The Veteran should be afforded an appropriate VA examination regarding the current nature, extent, and severity of his IHD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The claims folder must be made available for review in connection with this examination.  A notation to the effect that this record review took place should be included in the report.  The examiner should provide a complete rationale for all conclusions reached.  

The examiner is requested to comment on whether the Veteran's IHD is manifested by: 

a. Chronic congestive heart failure, or; 

b. Work-load of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; 

c. Left ventricular dysfunction with an ejection fraction of less than 30 percent.

7. Schedule the Veteran for a VA psychiatric examination to determine the current nature, extent, and severity of his service-connected PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD.  


8. The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

9. The examiner is informed that for VA purposes, aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the baseline before the onset of the aggravation.

10.  A complete rationale for all opinions expressed should be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement).

11.  Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


